Citation Nr: 9918256	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-08 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for post-traumatic stress disorder (PTSD) with 
dysthymia.  

2.  Entitlement to a permanent and total disability rating 
for non-service connected pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.A.



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1968 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 1992 
and July 1993 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.

The case returns to the Board following a May 1997 remand to 
the RO.  

The issue of entitlement to a permanent and total disability 
rating for non-service connected pension purposes is 
addressed in the REMAND portion of the decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The manifestations of the veteran's PTSD with dysthymia 
present before November 7, 1996, include subjective reports 
of depression, irritability, and sleep disturbance related to 
dreams, as well as some objective evidence of depressed and 
anxious mood, constricted affect, and some inability to 
concentrate.  The symptomatology is productive of no more 
than mild social and industrial impairment.  

3.  As of November 7, 1996, the veteran's PTSD with dysthymia 
was manifested by subjective reports of continued dreams 
about Vietnam with occasional associated sleep disturbance 
and objective evidence of depression.  He continues to live 
with his long-time common law wife and socializes with family 
and friends.  He remains unemployed.  The veteran continues 
excessive alcohol use.     
 

CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for PTSD with dysthymia before November 7, 1996, have 
not been met.   38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.130, Diagnostic Codes 
9405 and 9411 (1996).

2.  The criteria for a disability rating greater than 10 
percent for PTSD with dysthymia from November 7, 1996, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.132, 
Diagnostic Codes 9411 and 9433 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

In November 1991, the veteran submitted a claim for service 
connection for PTSD.  In connection with that claim, he was 
afforded a VA psychiatric examination.  He last worked on a 
full-time basis about two years before.  He was in a common 
law marriage of 15 years and had two children.  His social 
life revolved around his wife and children, though he thought 
the relationships would be better if he had a job and 
supported them better financially.  He got along well with 
his parents and siblings.  He reported a history of drug and 
alcohol abuse dating from service.  He continued to drink 
heavily on a daily basis.  He complained that he could not 
get a job or only got jobs that were below his perceived 
skill level.  The examiner commented that the veteran 
appeared somewhat frayed and unkempt and that there was an 
odor of alcohol.  Mental status examination was significant 
for tension, anxiety, some confusion, and some pressured 
speech.  He demonstrated many deficits of remote and recent 
memory.  Thought content was relevant and coherent.  Judgment 
appeared intact.  He was depressed and irritable, having 
difficulty falling asleep, and having difficulty 
concentrating.  The diagnosis was PTSD, amnestic disorder 
associated with alcohol abuse, and dysthymia.  The examiner 
commented that the veteran was incompetent as interpreted by 
VA regulations.          

The RO established service connection for PTSD in a June 1992 
rating decision.  It awarded a 10 percent rating.  The RO 
denied service connection for dysthymia.  In addition, the RO 
denied service connection for alcohol abuse and history of 
drug abuse as the veteran's own willful misconduct.  

In his June 1993 notice of disagreement, the veteran related 
that the drug and alcohol abuse began in service in Vietnam.  
He had frequent bouts of depression, insomnia, and 
nightmares.  He drank more when he could not sleep.   

In June 1993, the veteran presented for another VA 
psychiatric examination.  He lived with a long-time female 
friend and was unemployed.  He related a history of alcohol 
and drug abuse since service.  He continued to consume 
alcohol.  Subjective complaints included sleep disturbance 
and dreams about Vietnam.  On examination, the veteran was 
casually dressed, cooperative, friendly, and well oriented in 
all spheres.  Speech was clear, thought content was coherent 
and relevant.  He had a full range of affect with irritable 
mood.  The veteran did not exhibit any psychotic symptoms.  
His memory for recent and remote events was good.  The 
diagnosis was alcohol dependence and heroin abuse by history.  
The examiner found the veteran competent for VA purposes.  

During the October 1993 personal hearing, the veteran related 
that he was depressed after service.  He started drinking and 
smoking in Vietnam because he could not handle it.  He 
continued drinking after service.  The veteran started having 
memory problems right after service, both when he was and was 
not drinking.  He would dream of Vietnam and wake up with 
sweats.  He had nightmares two or three times a week.  The 
veteran last worked about one year ago.  The longest he held 
a job was for about two years.  He felt that his nervous 
disorder prevented him from working.  Specifically, he had a 
lot of anxiety.  He felt that alcohol use could be partially 
related to his memory problems.  He never had memory problems 
prior to service.  

S.A., the veteran's common law wife, testified that the 
veteran was depressed on a daily basis.  They had been 
together, off and on, for 17 to 18 years.  They had two sons.  
She stated that the children got along with the veteran, but 
that he treated one differently than the other.  S.A. and the 
children did not like to bring friends over because the 
veteran was drunk a lot.  S.A. did not feel comfortable going 
to social activities with the veteran if he was going to be 
drinking because he treated her badly.  She believed that he 
used alcohol as a crutch.  He had been unable to maintain a 
full-time job for long periods of time.  S.A. believed the 
veteran was kept from working due to his drinking, his 
inability to sleep, and his belief that he could not hold a 
job.  

In November 1993, the veteran underwent another VA 
psychiatric examination.  He related that, after service, the 
longest he held a job for was two years in the years 
immediately following his discharge.  He described frequent, 
intrusive recollections of Vietnam, including nightmares.  He 
drank daily since service to numb his feelings.  He was 
anxious and easily startled.  Mental status examination 
revealed constricted affect, and depressed, irritable, 
anxious, and angry mood.  There was no evidence of delusions, 
hallucinations, or suicidal or homicidal ideation.  Speech 
was coherent.  Memory was decreased.  The veteran was unable 
to concentrate.  It was noted that the veteran knew that 
drugs were "messing up" his life and that he was thinking 
about a drug treatment program.  The diagnosis was chronic 
PTSD and chronic alcohol dependence.  The examiner found the 
veteran to be competent.    

In a December 1993 decision on appeal, the Hearing Officer 
granted service connection for dysthymia, to be rated 
together with the PTSD and determined that the PTSD with 
dysthymia was 10 percent disabling.  

The veteran failed to report for a VA psychiatric examination 
scheduled in May 1995.  He did present for an examination 
scheduled in July 1995.  He indicated that his symptoms had 
increased.  He was reluctant to receive psychiatric care or 
alcohol rehabilitation at VA.  He was unemployed and in 
receipt of Supplemental Security Income.  Subjectively, he 
reported having frequent nightmares.  He used alcohol to calm 
his anxiety and to get some sleep.  He continued to live with 
his common law wife and two children.  Activities included 
watching television, walking, and cleaning around the house.  
The examiner commented that the veteran was casually dressed, 
cooperative, and well oriented.  Affect was constricted and 
mood was anxious.  Memory and concentration were decreased.  
The veteran's insight was limited and judgment was adequate.  
He denied any suicidal or homicidal ideation or psychotic 
thought disorder.  The diagnosis was chronic PTSD, competent.   

Pursuant to the Board's May 1997 remand, the veteran was 
afforded a series of VA examinations in December 1997.  
During the psychiatric examination, he related that he was 
unemployed and had been for the past five years.  He lived 
with a female friend.  He socialized with friends and 
relatives.  He had a history of alcohol and heroin use, 
though he had not used heroin for many years.  He drank six 
to 12 beers daily.  Subjective complaints included dreams 
about Vietnam and problems with his teenage son.  Sleep was 
adequate, though he at times awoke due to dreams.  The 
examiner commented that the veteran was well oriented and 
maintained personal hygiene.  Examination was significant for 
depression.  Speech was clear, coherent, and relevant.  His 
memory for recent and remote events was good.  There was no 
evidence of impaired thought processes, delusions, 
hallucinations, suicidal or homicidal ideation, obsessive 
behaviors, or panic attacks.  The diagnosis was alcohol 
dependence and heroin use by history.  The examiner commented 
that the veteran's symptoms did not meet the criteria for 
PTSD.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PTSD with dysthymia is currently evaluated as 
10 percent disabling.  During the pendency of the veteran's 
appeal, VA promulgated new regulations amending the rating 
criteria for mental disorders, effective November 7, 1996.  
See 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, notwithstanding Karnas, 
the amended regulations and rating criteria for mental 
disorders may not be applied prior to the stated effective 
date.  Rhodan v. West, 12 Vet. App. 55, 57 (1998).   

The Board notes that, in its December 1998 supplemental 
statement of the case, the RO discussed both versions of the 
regulations in determining that no increase was warranted.  
Accordingly, the Board may similarly consider each version of 
the regulations without determining whether the veteran will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

PTSD with Dysthymia Prior to November 7, 1996

Under the previous version of the regulations, a 10 percent 
rating is awarded when the symptoms are less than the 
criteria for 30 percent, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating is assigned when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, or when 
psychoneurotic symptoms result in reduced levels of 
initiative, flexibility, efficiency, and reliability as to 
produce definite industrial impairment.  "Definite," as 
used here, should be construed to mean distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large.  VAOGCPREC 9-93 (O.G.C. Prec. 9-93).  
38 C.F.R. § 4.132, Codes 9405 (dysthymic disorder) and 9411 
(PTSD) (in effect prior to November 7, 1996).  

Considering the evidence of record, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent for PTSD with dysthymia prior to 
November 7, 1996.  The primary psychiatric manifestations 
include subjective reports of depression, irritability, and 
sleep disturbance related to dreams.  Objectively, there is 
some evidence of depressed and anxious mood, constricted 
affect, and some inability to concentrate.  Although there is 
some suggestion of memory impairment, it is unclear to what 
extent such impairment is related to alcohol abuse.  The 
Board notes that the RO has denied service connection for 
amnestic disorder associated with alcohol abuse.  The veteran 
was unemployed.  He testified that his anxiety prevented him 
from working.  However, his common law wife testified that he 
was kept from working primarily due to his alcohol 
consumption.  He drank heavily on a daily basis.  The Board 
emphasizes that the RO has previously denied service 
connection for alcohol abuse.  Finally, the evidence shows 
that the veteran lived with his long-time common law wife and 
their children and that he generally got along well with his 
family.  The Board does not find that the symptomatology 
meets the criteria for definite impairment of social and 
industrial adaptability as required for a 30 percent rating.  
38 C.F.R. § 4.7.  Accordingly, a 10 percent rating must be 
awarded. Id.   

The Board also finds that an extra-schedular rating is not 
warranted in this case.  38 C.F.R. § 3.321(b)(1).  There is 
no evidence that the veteran has ever been hospitalized for 
his psychiatric disability.  In addition, despite the 
veteran's testimony, the evidence fails to show that the PTSD 
with dysthymia caused unemployment.  The Board observes that 
the veteran continues to consume excessive amounts of alcohol 
and that the RO has previously denied service connection for 
alcohol abuse.    

Therefore, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent schedular rating for PTSD with dysthymia prior to 
November 7, 1996.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.132, Codes 9405 and 9411 (1996).  

PTSD with Dysthymia as of November 7, 1996

Under the amended regulations, a 10 percent rating is in 
order when there is occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; when symptoms are controlled by 
continuous medication.  A 30 percent disability rating is 
appropriate when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Codes 9411 (PTSD) and 9433 (dysthymic 
disorder) (1998).

The only evidence of psychiatric status after November 7, 
1996, is the report of the December 1997 VA examination.  
That examination is significant for depression only, with 
subjective reports of continued dreams about Vietnam with 
occasional associated sleep disturbance.  He continues to 
live with his long-time common law wife and socializes with 
family and friends, though he does relate having some 
problems with his teenage son.  He remains unemployed.  Given 
this evidence, the Board cannot conclude that the veteran's 
disability picture more nearly approximates the criteria 
required for a 30 percent rating.  38 C.F.R. § 4.7.  
Therefore, the 10 percent rating is in order. Id.  

In addition, as discussed above, the Board finds that an 
extra-schedular rating is not warranted in this case.  
38 C.F.R. § 3.321(b)(1).  Again, there is no evidence of 
psychiatric hospitalization.  Moreover, the current evidence 
does not suggest that the PTSD with dysthymia has caused his 
unemployment.  The veteran continues to consume excessive 
amounts of alcohol.  As previously discussed, the RO has 
denied service connection for alcohol abuse.    

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a schedular disability 
rating greater than 10 percent for PTSD with dysthymia.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.132, Codes 9411 and 9433.  


ORDER

Entitlement to a disability rating greater than 10 percent 
for PTSD with dysthymia prior to November 7, 1996, is denied.  

Entitlement to a disability rating greater than 10 percent 
for PTSD with dysthymia as of November 7, 1996, is denied.  


REMAND

The veteran seeks entitlement to non-service connected 
disability pension benefits.  A pension is available to a 
veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to non-
service connected disabilities which are not the result of 
his own willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. 
§ 3.342(a).  There is total disability when there is present 
any impairment of the mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  
A disability is permanent if the impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  38 C.F.R. § 3.340(b).  See 38 U.S.C.A. § 1502(a) 
(defining permanent and total disability).    

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  Therefore, VA has 
a duty to assist the veteran in developing facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (1997).  "As part of the Secretary's obligation to 
review a thorough and complete record, VA is required to 
obtain evidence from the Social Security Administration . . . 
and to give that evidence appropriate consideration and 
weight."  Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

In this case, the veteran stated on Income-Net Worth and 
Employment Statements offered in support of his claim in 
November 1992 and March 1995 that he had applied for benefits 
from the Social Security Administration but had not yet 
received a decision.  During his July 1995 psychiatric 
examination, the veteran stated that he was in receipt of 
Supplemental Security Income benefits.  There is no 
indication that the RO has attempted to verify that the 
veteran does receive such benefits or attempted to obtain the 
Social Security Administration decision and supporting 
evidence.  Therefore, additional development is required.    

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security benefits as well as the 
medical records relied upon concerning 
that claim.

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
permanent and total disability rating for 
non-service connected pension purposes.  
If the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran is free to 
submit additional evidence as desired.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

